Citation Nr: 0611127	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-34 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to an increased rating for depressive disorder, 
not otherwise specified (NOS), currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1952 to 
June 1953.

Historically, by an October 1953 rating decision, the RO 
granted service connection and assigned a 10 percent rating 
for conversion reaction, depression, moderate, effective July 
1, 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision in which 
the RO continued the 10 percent rating for conversion 
reaction.  The veteran filed a notice of disagreement (NOD) 
in October 2001, and the RO issued a statement of the case 
(SOC) in March 2003.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
April 2003.

In his substantive appeal, the veteran also requested the 
opportunity to testify during a hearing before a Veterans Law 
Judge (VLJ) at the RO.  Such hearing was scheduled for August 
2005; however, the record indicates that the veteran 
cancelled this hearing. 

In April 2006, the undersigned Veterans Law Judge granted the 
motion of the veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  During the period from January 23, 2001 to November 3, 
2002, the veteran's depressive disorder, was manifested by 
depression, anxiety, irritability, occasional checking 
behavior, impaired concentration and poor sleep; 
collectively, these symptoms are indicative of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks. 

3.  Since November 4, 2002, the veteran's depressive disorder 
has been manifested by depression, anxiety, mild memory loss, 
impaired concentration, irritability without physical 
violence, compulsive checking, difficulty in social 
relationships, sleep impairment, and, more recently, panic 
attacks; these symptoms appear to suggest occupational and 
social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

1.  The criteria for a 30 percent, but no higher, rating for 
depressive disorder, NOS, for the period from January 23, 
2001 to November 3, 2002, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2005).

2.  Affording the veteran the benefit of the doubt, as of 
November 4, 2002, the criteria for a 50 percent, but no 
higher, rating for depressive disorder, NOS, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9434 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38  
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).   
To implement the provisions of the law, VA promulgated  
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)  
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A.  
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

Through the RO's pre-rating notice letter of March 2001, the 
August 2001 rating decision, the March 2003 SOC, notice 
letters of December 2003 and June 2004, and the August and 
September 2004 SSOCs, the RO notified the veteran and his 
representative of the legal criteria governing the claim and 
the bases for the denial of the claim; the rating decision, 
SOC and SSOCs addressed the evidence that had been considered 
in connection with the claim. After each, the veteran was 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his appeal, and 
has been afforded ample opportunity to submit information and 
evidence.

The Board also finds that the letter in March 2001, along 
with notice letters in December 2003 and June 2004, meet the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
appellant identify and provide the necessary releases for any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  In addition, the June 2004 letter advised 
the veteran of the need for private medical records from 
three physicians who had not responded to the RO's request 
for medical records.  
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this case. With 
respect to the fourth requirement, the Board notes that the 
veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim. 
However, the claims file reflects that the veteran has 
submitted and/or identified evidence in support of his claim. 
Given that fact, as well as the RO's instructions to him, the  
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless. See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 (2005).

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

As indicated above, the documents meeting the VCAA's notice 
requirements were  provided before and after the August 2001 
rating decision on appeal.  However, the Board finds that, in 
this appeal, any delay in issuing section 5103(a) notice was 
not prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed at the time of the most recent 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  As indicated above, the RO's March 2001 notice 
letter (issued prior to the rating decision on appeal), the 
RO informed the veteran of VA's duties to notify and assist 
him, and the relative responsibilities of the parties with 
respect to obtaining evidence.  The subsequent, December 2003 
and June 2004 letters further notified the veteran of the 
parties' relative responsibilities in connection with the 
claim.  Moreover, the March 2003 SOC, and the August 2004 and 
September 2004 SSOCs notified the veteran what was needed to 
substantiate his claims for a higher initial rating and also 
identified the evidence that had been considered with respect 
to his claims.  After the RO notice letters, SOC, and SSOCs, 
the veteran was afforded an opportunity to respond. 

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp, 159 F.3d at 549; 38 C.F.R. § 20.1102.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), which held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board notes that this was 
accomplished in the SOC and SSOCs, and that this suffices for 
Dingess/Hartman.  The Court also held that VA notice must 
include information regarding the effective date(s) that may 
be assigned.  In this case, such notice has not explicitly 
been provided.  However, as indicated below, the Board is 
considering the severity of the veteran's depressive 
disorder, NOS, since the date of the claim for an increased 
rating on January 23, 2001, and the record reflects no 
suggestion whatsoever that either the veteran or his 
representation is challenging the date of him claim for 
increase.  Given those facts, and, in light of the Board's 
decision granting a higher rating at each of two stages, the 
Board finds that the RO's omission of in this regard is, 
effectively, harmless.  Id.

Additionally, the Board finds that all necessary development 
of the claims has been accomplished.  The RO, on its own 
initiative, as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
The veteran was afforded VA examinations in April 2001 and 
November 2002; copies of the examination reports are of 
record.  In addition, the RO has obtained pertinent VA 
medical records dated from November 2000 to June 2004.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional, existing evidence that needs to be obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II. Background

In its October 1953 rating decision, the RO granted service 
connection and assigned a 10 percent rating for conversion 
reaction, depression, moderate, from July 1, 1953.  

On January 23, 2001, the veteran filed with the RO a claim 
for an increased rating for his service-connected psychiatric 
condition, stating that his condition was getting worse.

In the report of a VA examination in April 2001, the examiner 
noted that the veteran claims file and VA medical records 
were reviewed.  The veteran reported that in 1991 he retired 
from his job and began experiencing periods of anxiety and 
extreme irritability.  The veteran stated that he had 
anxieties about his health and the possible long-term effects 
of his medication.  He noted some detriment in short-term 
memory and concentration and he engaged in occasional 
checking of his stove and door locks.  The veteran stated 
that he was irritable with his children and had a number of 
financial worries.  His sleep was sometimes poor; he awoke 
during the night and could not go back to sleep because he 
worried about his future.  On mental status examination, the 
examiner noted that the veteran was neatly dressed, alert and 
well oriented.  His speech was of normal rate and rhythm.  
His mood was euthymic with congruent affect.  The veteran 
denied anxiety or panic attacks, but described periodic 
anxiety and worry about himself.  He also noted irritability 
and occasional compulsive checking.  He denied suicidal 
ideation.  The examiner noted that the veteran's short-term 
memory and concentration were mildly impaired and his long 
term memory was somewhat vague, but grossly intact.  There 
were no signs of psychosis.  The veteran's judgment and 
insight were intact.  The diagnosis pertaining to his 
service-connected psychiatric disability was depressive 
disorder, NOS, representing continuation of the originally 
diagnosed neurosis conversion disorder.  Also, the examiner 
assigned a Global Assessment of Functioning (GAF) score of 
75.  

In an August 2001 rating decision, the RO continued the 10 
percent disability rating for conversion reaction.  The 
veteran thereafter perfected an appeal as to the  assigned 10 
percent rating for his service-connected psychiatric 
disability.

In the veteran's October 2001 NOD, he stated that he was 
having problems with short term memory, he would check 
everything such as when he left his home, he would then go 
back two to three times to check the water, gas and if the 
door was locked.  Then, after 15 minutes, he would forget if 
he did the checking.  He stated that he worked part time and 
always worried if he completed his assignments correctly and 
then this would cause him anxiety because he feared losing 
his job.  The veteran reported that if he misplaced something 
in his home, this would cause him to panic.  Also, he stated 
that his relationships had suffered because of his behavior.  
He was often told that he repeated himself and this hurt him.  
He indicated that he did not socialize much because of fear 
of blundering in a conversation.  The veteran also reported 
difficulties with concentration and found that his temper had 
become quite short and his sleeping habits irregular.  

An April 2002 VA psychology record reflects that the veteran 
was receiving treatment for depression and alienation of his 
children.  

A November 4, 2002 VA examination report reflects that the 
examiner reviewed the veteran's claims file and briefly 
commented on the veteran's documented psychiatric diagnoses.  
During the examination, the veteran reported that although he 
had retired from his full time job, he continued to work two 
days a week.  He stated that he had not missed work because 
of psychiatric symptoms and he had no psychiatric 
hospitalizations in the last year.  Based on the veteran's 
complaints, the examiner indicated that despite the many 
diagnoses to account for the veteran's symptoms, he had 
consistently displayed obsessive compulsive traits (i.e. 
checking, worry about his impulses), depressive symptoms 
(i.e. worry and occasional hopelessness about his health), 
irritability (i.e. arguments and disagreements with family 
members), and anxiety (i.e. worry about job performance, 
concern with how he was viewed by others.  The examiner 
stated that these symptoms were consistent with the symptoms 
first noted during his military service.

On mental status examination, the examiner noted that the 
veteran was a neatly dressed and appropriately groomed, alert 
and oriented man.  His speech was spontaneous, and voluble.  
His mood was generally euthymic with congruent affect.  His 
thinking was logical, goal oriented but circumstantial; he 
denied hallucinations and delusions as well as suicidal or 
homicidal ideations.  The veteran reported checking behavior, 
which he described as moderately annoying and indicated 
minimal impairment of job performance and social routines as 
a result.  He denied panic attacks that interfered with 
functioning.  The examiner noted that during the examination, 
the veteran's long and short term recall were intact, his 
attention and concentration were adequate, and his judgment 
and insight were present.  The veteran had also described 
some disturbance in sleep patterns.  
 
The examiner opined that the symptoms present during the 
April 2001 VA examination were all attributable to the 
veteran's diagnosis of depressive disorder, NOS.  He also 
referenced the veteran's October 2001 NOD in which the 
veteran did not indicate significant interference with job 
performance, but the veteran did note some distress as a 
result of these anxiety symptoms.  The diagnosis was 
depressive disorder, NOS, representing a continuation of the 
conversion disorder, obsessive-compulsive reaction, reactive 
depression, anxiety reaction, dysthymic disorder, and 
cyclothymic disorder previously diagnosed.  The examiner 
assigned a current GAF of 61, reflecting checking behavior, 
social anxiety related to mild memory loss and impairment of 
concentration, occasionally depressed mood, irritability 
without physical violence, and worry about job performance.  
The examiner also assigned a GAF score of 61 to 68 for the 
past year.  

In the March 2003 SOC, the RO recharacterized the veteran's 
psychiatric disability as depressive disorder, not otherwise 
specified (NOS), apparently based on the November 2002 VA 
examiner's diagnosis, and continued the 10 percent disability 
rating.  

An October 2003 North Shore University Hospital psychiatric 
consultation report reflects a diagnosis of somatization 
disorder and anxiety disorder, NOS.  The physician assigned a 
GAF of 45-50.  

A December 2003 VA outpatient record includes a notation  
that the veteran experienced panic attacks.  

III.  Analysis

The veteran contends that his service-connected major 
depressive disorder is more  severe than the current 10 
percent disability rating reflects. 

Disability evaluations are determined by comparing a  
veteran's present symptomatology with criteria set forth in  
the VA's Schedule for Rating Disabilities, which is based on  
average impairment in earning capacity.  38 U.S.C.A. § 1155;  
38 C.F.R. Part 4.  When a question arises as to which of two  
ratings apply under a particular diagnostic code, the higher  
evaluation is assigned if the disability more closely  
approximates the criteria for the higher rating.  38 C.F.R.  
§ 4.7.  After careful consideration of the evidence, any  
reasonable doubt remaining is resolved in favor of the  
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1;  
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where  
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the  
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's depressive disorder is currently rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.130,  Diagnostic 
Code 9434 (2005).  However, a General Rating formula for 
evaluating psychiatric impairment other than eating disorders 
contains the actual rating criteria for evaluating the 
veteran's disability.  See 38 C.F.R. §§ 4.130.  

Pursuant to the General Rating formula, a 10 percent rating 
is assigned where there is occupational and social impairment 
due to mild and transient symptoms that decrease work  
efficiency and ability to perform occupational tasks only 
during significant stress or with symptoms controlled by 
continuous medication.   

A rating of 30 percent requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A rating of 50 percent requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A rating of 100 percent requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, 
the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the evaluation issue; rather, the GAF score must be 
considered in light of the actual symptoms of the veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).

On January 23, 2001, the RO received the veteran's claim for 
an increased rating for depressive disorder, NOS, currently 
rated as 10 percent disabling.  The pertinent medical 
evidence for the period from the January 23, 2001 date of 
receipt of the claim for an increased rating until November 
3, 2002 (the date of a VA examination, discussed below) , 
reflects that the veteran's psychiatric disability was 
manifested, primarily by; depression, anxiety, irritability, 
occasional checking behavior, and impaired concentration.  In 
April 2002, a VA psychology record indicated that the 
veteran's symptoms included depression and alienation of his 
children.  While most of these symptoms seem to occur on a 
daily basis, they are, nonetheless, reflective of overall 
moderate occupational and social impairment with intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation. 

Considering this evidence in light of the above-noted 
criteria, the Board finds that, during this time frame, the 
veteran's depressive disorder more nearly approximated the 
criteria for a 30 percent rating, rather than the assigned 10 
percent rating.  See 38 C.F.R. § 4.7.

The Board notes that the April 2001 VA examiner assigned a 
GAF score of 75.   According to the DSM-VI, a GAF score from 
71 to 80 is indicative of transient symptoms, if they are 
present, with no more than slight impairment in social, 
occupational, or school functioning.  Such symptoms appear to 
correspond to no more than the 10 percent disability rating 
currently assigned in this case.  However, the Board 
reiterates, as noted above, that the GAF scores assigned in a 
case, like an examiner's  assessment of the severity of a 
condition, are not dispositive of the evaluation issue; 
rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
As indicated above, in this case, the actual symptoms 
reported and/or shown are suggestive of the level of 
impairment contemplated in the next higher, 30 percent, 
rating for psychiatric disabilities, notwithstanding the GAF 
score assigned during this period. 

The Board finds, however, that, at no point since the January 
23, 2001 date of the claim for an increased rating to 
November 3, 2002, have the symptoms associated with the 
veteran's depressive disorder met the criteria for at least 
the next higher, 50 percent rating.  The evidence does not 
show that, during this time frame, he experienced 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial,  circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract  
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social  
relationships.  As the criteria for the next higher, 50 
percent, rating for a depressive disorder have not been met 
at any point during the period in question, it logically 
follows that criteria for an even higher rating (70 or 100 
percent) likewise have not been met during this time frame.  

As of the November 4, 2002 VA examination, the medical 
evidence demonstrates that the veteran's service-connected 
psychiatric disability has been primarily manifested by 
depression, anxiety, mild memory loss, impaired 
concentration, irritability without physical violence, 
compulsive checking, difficulty in social relationships, and 
sleep impairment.  Additionally, the Board points out that in 
December 2003, the veteran was assessed with panic attacks.  
Overall, since the November 4, 2002 VA examination, the 
veteran's symptoms suggest occupational and social impairment 
with reduced reliability and productivity, which corresponds 
to a higher, 50 percent, rating. 

Thus, considering the evidence in light of the above 
criteria, and affording the veteran the benefit of the doubt, 
(see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the Board 
finds that, an increase in rating, to 50 percent, for 
depressive disorder, NOS, is warranted.   

In granting a rating to 50 percent for the veteran's 
depressive disorder for the period beginning November 4, 
2002, the Board has considered the rating criteria in the 
General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects that would justify a 
particular rating.  The Board has not required the presence 
of a specified quantity of symptoms in the rating schedule to 
warrant the assigned rating for depressive disorder.  See 
Mauerhan v. Principi, 16, Vet. App. 436 (2002).  The Board 
has also given the veteran the benefit-of-the-doubt and has 
attributed all of the veteran's psychiatric symptoms and 
impairment to his service-connected depressive disorder, 
notwithstanding his additional diagnosis of somatization 
disorder.  Cf.  See Mittleider v. West, 11 Vet. App. 181 
(1998).

Additionally, the Board has taken into consideration that the 
November 2002 VA examiner assigned a GAF score of 61 and in 
October 2003, a physician at North Shore University Hospital 
assigned a GAF of 45-50.  According to the DSM-IV, a GAF 
score between 61 and 70 is indicative of some mild symptoms 
(i.e., depressed mood and  mild insomnia) or some difficulty 
in social, occupational, or school functioning, whereas a GAF 
score between 51 and 60 is indicative of moderate symptoms 
(e.g., flat affect and  circumstantial speech, and occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning.  GAF scores ranging 
between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional  
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).   Although the GAF score of 
61 would not be one typically associated with a 50 percent 
disability rating, the recent GAF scores of 45-50 are 
considered more reflective of the degree of disability 
contemplated by a 50 percent rating. 

While the Board has found a reasonable basis for assignment 
of the 50 percent rating since the date of the November 2002 
VA examination, there is no indication that, at any point 
since the veteran's service-connected psychiatric disability 
has warranted a 70 percent or greater rating.  In this 
regard, As noted above, a 70 percent rating requires more 
than symptoms indicative of reduced reliability and 
productivity.  A 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like  setting); and 
inability to establish and maintain effective  relationships.  

In this case, the extent and severity of the veteran's 
depression, anxiety, panic attacks, memory loss and 
impairment in maintaining effective relationships are more 
characteristic of the criteria for the 50 percent rating.  
Hence, the Board determines that the veteran's symptoms more 
closely approximate the rating criteria for a 50 percent 
rating.  As the criteria for the next higher, 70 percent, 
rating are not met, it logically follows that the criteria 
for any higher rating, i.e., 100 percent, likewise have not 
been met since November 4, 2002.  

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board points out that there is no showing that, during 
any period under consideration, the service-connected 
psychiatric disability has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (cited to in the March 2003 SOC).  In 
this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings, to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular scheduler 
standard.  Thus, in the absence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) for assignment of any higher 
rating than herein assigned have not been met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

For all the foregoing reasons, the Board finds that a 30 
percent, but no higher, rating for depressive disorder, NOS, 
is warranted for the period prior to November 4, 2002, and 
that a 50 percent, but no higher, rating for that disability 
is warranted for the period from November 4, 2002. 



ORDER

A 30 percent rating for depressive disorder, NOS, for the 
period from January 23, 2001 to November 3, 2002, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A 50 percent rating for depressive disorder, NOS, for the 
period from November 4, 2002, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


